Exhibit 10.2

CHOICEPOINT INC.

RESTRICTED STOCK AGREEMENT

FOR EMPLOYEES AND OFFICERS

This AGREEMENT (the “Agreement”) is made as of              (the “Date of
Grant”) by and between CHOICEPOINT INC., a Georgia corporation (the “Company”),
and                                          (the “Grantee”).

 

1. Grant of Restricted Stock. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company’s 2006 Omnibus
Incentive Plan (the “Plan”), the Company hereby grants to the Grantee as of the
Date of Grant                      shares of Restricted Stock. The Restricted
Stock shall be fully paid and nonassessable and shall be represented by a
certificate registered in the name of the Grantee and bearing a legend referring
to the restrictions hereinafter set forth.

 

2. Restrictions on Transfer of Restricted Stock. The shares of Restricted Stock:

 

  (a) may not be sold, pledged, exchanged, or otherwise encumbered or disposed
of by the Grantee, except to the Company, and

 

  (b) may not be assigned or transferred except (A) to the Company, or a Family
Member of the Grantee, or entities controlled by or benefiting them, or certain
tax-exempt entities, as described in Section 12 of the Plan, and then (B) (i) if
during the Grantee’s life, only upon the approval of the Company’s Chief
Financial Officer and/or its Vice President with responsibility for compensation
and benefits, or (ii) by execution and delivery of a Beneficiary Designation
Form provided by the Company or, if none, (iii) by will or by the laws of
descent and distribution, until they have become nonforfeitable in accordance
with Section 3. No such transfers shall be permitted in any event prior to the
shares becoming non-forfeitable for tangible consideration paid to the Grantee
or prior Transferee.

Any purported transfer, encumbrance or other disposition of the Restricted Stock
that is in violation of this Section 2 shall be null and void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in the Restricted Stock.

 

3. Vesting of Restricted Stock.

 

  (a) The Shares of Restricted Stock granted hereby shall become nonforfeitable
on                     , subject to the Grantee’s continuous service as an
employee of the Company.

 

  (b) Notwithstanding the foregoing provision of subsection (a) of this
Section 3, all of the shares of Restricted Stock shall immediately become
nonforfeitable in the event of (i) a Change in Control (as defined in the Plan);
(ii) the Grantee’s death; or (iii) the Grantee’s termination of service under
conditions specifically approved by the Board for this purpose.



--------------------------------------------------------------------------------

4. Forfeiture of Restricted Stock. Subject to Section 3(b), and except as the
Committee may determine on a case-by-case basis, any shares of Restricted Stock
that have not theretofore become nonforfeitable shall be forfeited if the
Grantee ceases to serve continuously as an Employee, Officer or Director of the
Company at any time prior to the applicable vesting date. In the event of
forfeiture, the certificate(s) representing the shares of Restricted Stock shall
be canceled. In the event of a termination for Cause, all shares of Restricted
Stock on which the restrictions described in Section 2 have not lapsed shall be
forfeited. For this purpose, “Cause” shall mean that the Grantee has committed
prior to termination of employment any of the following acts:

 

  (a) an intentional act of fraud, embezzlement, theft, or any other material
violation of law (A) in connection with the Grantee’s duties or in the course of
the Grantee’s service on behalf of the Company, or (B) which is otherwise
materially injurious to the Company, monetarily or otherwise;

 

  (b) intentional wrongful damage to material assets of the Company;

 

  (c) intentional wrongful disclosure of material confidential information of
the Company;

 

  (d) intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty; or

 

  (e) intentional breach of any stated material employment policy of the
Company.

 

5. Dividend, Voting and Other Rights. Except as otherwise provided herein, the
Grantee shall have all of the rights of a stockholder with respect to the shares
of Restricted Stock, including the right to vote such shares, provided that any
dividends that may be paid thereon shall be credited to a notional cash account
subject to the same restrictions as the shares of Restricted Stock and will be
distributed in cash, without interest, at the time that said restrictions lapse.
Any additional Common Shares or other securities that the Grantee may become
entitled to receive pursuant to a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation or reorganization or
any other change in the capital structure of the Company shall be subject to the
same restrictions as the shares of Restricted Stock; should any such adjustment
result in a fractional share, it will be ignored.

 

6. Retention of Stock Certificate(s) by the Company. The certificate(s)
representing the Restricted Stock shall be held in custody by the Secretary or
Treasurer of the Company, together with a stock power endorsed in blank by the
Grantee with respect thereto, until those shares have become nonforfeitable in
accordance with Section 3.

 

7. Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the issuance or vesting
of any restricted or nonrestricted Common Shares or other securities pursuant to
this Agreement, the Grantee shall pay the tax or make provisions that are
satisfactory to the Company for the payment thereof. The Grantee may elect to
satisfy all or any part of the minimum



--------------------------------------------------------------------------------

     statutory withholding requirement by surrendering to the Company a portion
of the nonforfeitable Common Shares that are issued or transferred to the
Grantee hereunder, and the Common Shares so surrendered by the Grantee shall be
credited against any such withholding obligation at the Market Value per Share
of such shares on the date of such surrender.

 

8. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any restricted or nonrestricted Common Shares or other
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such law.

 

9. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled under any compensation plan maintained by
the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering Employees,
Officers or Directors of the Company, unless and to the extent specifically
required by the terms of said plan.

 

10. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, this Agreement shall be amended in such particulars as are necessary
or appropriate to reflect the applicable provisions of section 409A of the
Internal Revenue Code of 1986, as amended, in order to avoid current taxation of
the grant made pursuant hereto, and to avoid any penalty taxes imposed on
noncomplying arrangements.

 

11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistent provisions between this Agreement and
the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.



--------------------------------------------------------------------------------

  13. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

CHOICEPOINT INC. By:  

 

The undersigned Grantee hereby (i) acknowledges receipt of an executed original
of this Agreement and (ii) accepts the right to receive the Common Shares or
other securities covered hereby, subject to the terms and conditions of the Plan
and the terms and conditions hereinabove set forth.

 

 

Grantee Date:  

 